127 F.3d 1095
Kearny Barge Co., Inc.v.Global Insurance Company, Albany Insurance Company, AmericanHome Assurance Company, American Motorists InsuranceCompany, Atlantic Mutual Insurance Company, Commercial UnionInsurance Company, Continental Insurance Company, Fireman'sFund Insurance Company, Generali-U.S. Branch, Great AmericanInsurance Company, Hartford Fire Insurance Company, HomeInsurance Company, Insurance Company of North America, New York Marine
NO. 96-5709
United States Court of Appeals,Third Circuit.
Aug 27, 1997

Appeal From:  D.N.J. ,No.95cv2103 ,
Lechner, J.,

943 F.Supp. 441

1
Affirmed.